 


110 HRES 923 EH: Recognizing the State of Minnesota’s 150th anniversary.
U.S. House of Representatives
2008-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 923 
In the House of Representatives, U. S.,

June 3, 2008
 
RESOLUTION 
Recognizing the State of Minnesota’s 150th anniversary. 
 
 
Whereas Minnesota was established as a territory on March 2, 1849, and became the 32nd State on May 11, 1858; 
Whereas Minnesota is also known as the Gopher State, the North Star State, and the Land of 10,000 Lakes; 
Whereas Minnesota’s name comes from the Dakota word minesota, meaning water that reflects the sky, and Native Americans continue to play a defining role in Minnesota’s proud heritage; 
Whereas the cities of Minneapolis and St. Paul were established after the completion of nearby Fort Snelling, a frontier outpost and training center for Civil War soldiers; 
Whereas more than 338,000,000 tons of Minnesota iron ore were shipped between 1940 and 1945 that contributed to the U.S. military victory in World War II, and an additional 648,000,000 tons of iron ore were shipped between 1945 and 1955 that boosted post-war economic expansion in the U.S.; 
Whereas in 1889, the Saint Mary’s Hospital, now known as the Mayo Clinic, opened its doors to patients in Rochester, Minnesota, and is now known worldwide for its cutting-edge care; 
Whereas Minnesota continues to be a leader in innovation and is currently home to more than 35 Fortune 500 Companies; 
Whereas Minnesota houses over 30 institutions of higher education including the University of Minnesota, a world-class research university where the first open heart surgery and first bone marrow transplant was performed in the United States; 
Whereas farmland spans over half of Minnesota’s 54 million acres and the agriculture industry is Minnesota’s second largest job market, employing nearly 80,000 farmers; 
Whereas Minnesota is the Nation’s number one producer of sugarbeets and turkeys; 
Whereas Minnesota is a national leader in the production and use of renewable energy, which helps our Nation reduce its dependency on foreign sources of oil; 
Whereas the Mall of America located in Bloomington, Minnesota, is the Nation’s largest retail and entertainment complex, spanning 9,500,000 square feet and providing more than 11,000 jobs; 
Whereas Minnesota has 90,000 miles of lake and river shoreline, which includes the coast of Lake Superior, the largest of North America’s Great Lakes; 
Whereas the Minneapolis-St. Paul area is nationally recognized for its parks, museums, and cultural events; and 
Whereas the people of Minnesota have a timeless reputation of compassion, strength, and determination: Now, therefore, be it  
 
That the House of Representatives congratulates the State of Minnesota on its 150th anniversary and the contributions it continues to make to America’s economy and heritage. 
 
Lorraine C. Miller,Clerk.
